 

Case | 4:19-cv-02994 Document 20 Filed on 12/23/19 in T Métha stadtoukof 32
Southern District of Texas
FILED

beschikking DEC 23 2019

David J. Bradley, Clerk of Court

 

RECHTBANK DEN HAAG

Centrale Autoriteit als bedoeld in artikel 2 van het Verdrag inzake de verkrijging
van bewijs in het buitenland in burgerlijke en in handelszaken van 18 maart 1970
(Bewijsverdrag).

zaaknummer / rekestnummer: C/09/583681 /KG RK 19-1562
Beslissing van 10 december 2019

1. Het verzoek en de beoordeling

De Centrale Autoriteit heeft kennis genomen van het verzoekschrift van United
_ States District Court Southern District of Texas Houston Division (USA) dat aan
deze beslissing is gehecht.

_ Het verzoek strekt tot het oproepen van een geschikte vertegenwoordiger van
WorldStream BV te Naaldwijk en van Global Layer BV te Alblasserdam, voor het
verstrekken van de in bijlage A bij het verzcekschrift gevraagde documenten ten
behoeve van een in de Verenigde Staten aanhangige procedure. Die procedure
heeft betrekking op gestelde inbreuk op auteursrechten.

Het verzoek voldoet aan de bepalingen van voormeld Bewijsverdrag.

De twee vennootschappen zijn in verschilleride rechtsgebieden gevestigd, zodat elk
van de rechtbanken van deze rechtsgebieden overeenkomstig het bepaalde in
artikel 5 lid 2 van de Uitvoeringswet Bewijsverdrag bevoegd is de rogatoire.
commissie in haar geheel uit te voeren. De Centrale Autoriteit zal bepalen dat het
volledige verzoek dient te worden behandekd door de rechtbank Den Haag.

Na uitvoering van de rogatoire commissie dient het proces-verbaal daarvan
overeenkomstig het bepaalde in artikel 14 van de Uitvoeringswet Bewijsverdrag te
worden gezonden aan de Centrale Autoriteit, Team Handel - Algemene Zaken,
postbusnummer 20302, 2500 EH Den Haag.

2. De beslissing

De Centrale Autoriteit draagt bijgevoegd verzoek ter verdere uitvoering over aan
de rechtbank Den Haag.

Deze beslissing is gegeven op 10 december :2019 door mr. G.P. van Ham.

 
  

 

nT Ty, Ver q st: ischrift

\ +9 orc. 201

 
 

$4

Case 4:19-cv-02994 Document 20 Filed on 12ktes RUSK granq R32)

United States District Court
Southern District of Texas
Houston Division

DISH Network L.L.c., §
§ Civil Action 19-2994
Plaintiff, § ee
§ tagekomon bij de grive om:
v. §
§ : i feo 3
Easybox IPTV, § 138
§
Defendant. § tess -
§ +

Request for International Judicial Assistance
on the Taking of Evidence

Identity and address of the applicant:

Judge Lynn N. Hughes

District Judge

United States District Court, Southern District of Texas
515 Rusk Ave.

Houston, TX 77002

USA

Central authority of the receiving state:
Central Authority of the Netherlands

De Officier van Justitie
Postbus 20302
2500 EH THE HAGUE
Netherlands

Judge Lynn N. Hughes has the honor and judicial authority to submit this request on behalf
of DISH Network, L.L.c., under Article 3 of the Hague Convention on the Taking of Evidence
Abroad in Civil or Commercial Matters (Hague Convention No. 20).

The United States District Court for the Southern District of Texas presents its compliments
to the judicial authorities of the Netherlands and requests international judicial assistance to obtain

evidence to be used in a civil proceeding before this Court.

In accordance with Article 9 of Hague Convention No. 20, this Court requests the assistance

 

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 3 of 32

of the Courts of the Netherlands to compel WorldStream B.V. to submit the requested evidence

(see Exhibit A) to an appropriately designated authority for the Netherlands for subsequent return

to this court for examination.

 

Plaintiff

Defendant

 

DISH Network L.L.C.
9601 South Meridian Boulevard
Englewood, Colorado 80112

Plaintiff's Legal Representatives
Stephen M. Ferguson

Joseph H. Boyle

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146
stephen. ferguson@hnbllc.com
joe.boyle@hnbllic.com

 

 

Easvbox IPTV

Defendants’ Legal Representatives
Unkaown. Defendants have not made an appearance.

 

 

Representative designated to act on behalf of this court in relation to this request:

It is requested that should contact or correspondence be required in relation to this request,

the following individual is appointed in this matter for that purpose:

Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC

820 Gessner, Suite 940
Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146

stephen.ferguson@hnbllce.com

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 4 of 32

Entity from whom evidence is requested:

WorldStream B.V.

Industriestraat 24

2671 CT Naaldwijk

Netherlands

Phone Number: +31 (0) 174 - 712 117

Relevance-Connection to Request:

This Court respectfully requests that the Courts of the Netherlands appoint judicial authority
in the Netherlands to preside over this request and compel WorldStream B.V. to provide the
evidence described in Exhibit A, which is relevant to DISH’s case. WorldStream B.V. shall be
permitted to have counsel present.

WorldStream B.V. is a business entity, operating and doing business in the Netherlands, and

in possession of the requested evidence and infornaation.

Subject Matter and Relativity of this Request:

DISH Network L.L.c. (DISH) has filed claims in this Court against Easybox IPTV
(Easybox) for direct copyright infringement. DISH asserts that Easybox transmitted television
channels that are exclusively licensed to DISH in the United States (Protected Channels) to
consumers of Easybox set-top boxes, smart IPTV subscriptions, and subscription renewals in the
United States (Easybox Users).

Easybox sells and promotes Easybox branded set-top boxes, smart IPTV subscriptions, and
subscription renewals to consumers of Easybox service. Easybox Users can receive unauthorized
access to the Protected Channels by using Easybox set-top boxes, smart IPTV subscriptions, and
subscription renewals.

DISH believes WorldStream B.V. supplies internet and leases servers that are controlled,
paid for, or used to transmit the Protected Channels to Easybox Users. The identity of the persons
or entities that leased the servers is relevant to liability and necessary to uncover defendants’ true

identities.

 

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 5 of 32

The Court, therefore, requests, in the interest of justice, that the judicial authority of the
Netherlands issue an order, in accordance with Articles 9 and 10 of Hague Convention No. 20 and
the laws and procedures of the Courts of the Netherlands, summoning WorldStream B.V. to produce
an appropriate representative to provide the requested evidence (see Exhibit A) to the authority for

the Netherlands, to be ultimately returned to this Court for use at trial in this case.

Specific Requests:

1. The Court requests that should any portion of this request be denied, that such denial
not affect the remainder of this request. In accordance with Article 13 of Hague Convention No.
20, the Court requests that the above-designated representative, and this Court, be immediately
informed of any such refusal and the associated legal grounds.

2. The Court requests that the judicial authorities of the Netherlands issue an order for
the requested documents (see Exhibit A) to be produced as quickly as possible.

3. In accordance with Article 9 of Hegue Convention No. 20, the Court requests that

‘the appropriate authority in the Netherlands prcvide to this Court, as soon as convenient, all
information regarding decisions made relating to the acquisition of evidence from WorldStream
B.V.

4. The Court requests that any documents and evidence produced be properly sealed
and authenticated by the appropriate authority for, and in accordance with the laws of, the
Netherlands and returned to this Court for examination and use in this case.

_ Any costs associated with acquisition, production, authentication or return of this evidence
shall be the responsibility of DISH in this matter and said costs shall be reimbursed upon request
to DISH’s legal representatives.

When required, the below-signed judicial authority shall provide reciprocal assistance to the

. H-

judicial authorities of the Netherlands.

 
 

Case 4:19-cv-02994 .Document 20 Filed on 12/23/19 in TXSD Page 6 of 32

WITNESS, Lynn N. Hughes, United States District Judge for the Southern District of Texas,

September

(SEAL OF COURT)

, 2019,

=

Judge Lynn N. Hughes}
United States District Judge
Southern District of Texas
515 Rusk Ave.

Houston, TX 77002

USA

 

 

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD_ Page 7 of 32

United States District Court
Southern District of Texas
Houston Division

DISH Network L.L.c., §
§ Civil Action No. 19-2994

Plaintiff, §

§

V. §

§

Easybox IPTV, §

Defendant. :

§

Attachment A

Definitions Applicable To Document Requests

“Customer” means the person or entity responsible for each of the following IPs on March
8, 2018 at 11:00 MDT:

1. 62.112.8.82;

2. 89.38.97.64;

3. 190.2.131.56; and

4. 217.23.13.8.

Document Requests

1. Documents sufficient to identify the full name and contact information (including
telephone number, street address, and email address) for each Customer.

2. Documents sufficient to identify each product and service that you licensed, sold,
or provided to each Customer from January 2016 to the present, including all IP addresses assigned
to each Customer. 7

3. Documents sufficient to identify the IP address of any origin server associated with
each Customer.

4. Documents submitted to you to create or make changes to each account associated

with each Customer.

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 8 of 32

5, Account statements for each account associated with each Customer from January

2016 to the present.

6. Payment records for each account associated with each Customer from January

2016 to the present.
7. Communications that you sent to or received from each Customer, such as account

set-up correspondence and support tickets, between January 2016 and the present.

Judge Lynn N. Hughes
United States District Judge
Southern District of Texas
515 Rusk Ave.

Houston, TX 77002

USA

 

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 9 of 32
Zaak 2) 19-cy-02994 Document?  ingeciend op 24/09/19 in TXSD Pagina ivan?

United States District Court (Arrondissementsrechtbank)
-:.,-7,  Zuldeliyk arrondissement van Texas

Afdeling Houston
a United States District Court
1 pti eg (Arrondissementsrechtbank)

Zuidelijk arrondissement van
Texas
INGEDIEND
25 september 2019
David J. Bradley, griffier

DISH Network L.L.C.
Verzoeker,
V. Civiele procedure 19-2994
Easybox IPTV,

Verweerder.

Verzoek om internationale rechtshulp
voor de verkrijging van bewiys

Identiteit en adres van de verzoekende autoriteit:

Rechter Lynn N. Hughes

Rechter van het arrondissement

United States District Court (Arrondissementsrechtbank), zuidelyk arrondissement van Texas
515 Rusk Ave.

Houston, TX 77002

VS

Centrale autoriteit van de aangezochte staat:
Centrale autoriteit van Nederland

De Officier van Justitie

Postbus 20302

2500 EH DEN HAAG

Nederland

Rechter Lynn N. Hughes heeft de eer er: justitiéle autoriteit dit verzoek namens DISH
Network L.L.C., vezoeker, in te dienen, overeenkomstig artikel 3 van de Haagse Conventie inzake
de verkrijging van bewys in het burtenland in burgerlijke en in handelszaken (Haagse Conventie
nr. 20).

De US District Court (arrondissementsrechtbank) voor het zuidelijk arrondissement van

Texas biedt haar complimenten aan de rechterlyke autoritetten van Nederland en verzoekt

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 10 of 32

 

{09/19 in TXSO Pagina 2 van?

internationale rechtshulp inzake de verkryging van bewijs dat zal worden gebruikt in een
burgerlijke procedure voor deze rechtbank.

Overeenkomstig artikel 9 van de Haagse Conventie nr. 20, verzoekt deze rechtbank de hulp
van de Nederlandse rechtbanken om WorldStream B.V. ertoe te dwingen de gevraagde
bewisstukken (zie bijlage A) in te dienen by een naar behoren aangewezen autoriteit voor

Nederland om vervolgens de te onderzoeken stukken over te maken aan deze rechtbank.

 

 

Verzoeker Verweerder
DISH Network L.L.C. Easybox IPTV
9601 South Meridian Boulevard
Englewood, Colorado 80112 Wettelijke vertegenwoordigers van de
verweerder

Wettelijke vertegenwoordigers van de | Onbekend. Verweerders zijn niet verschenen.
verzoeker

Stephen M. Ferguson —

Joseph H. Boyle

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024 USA
Telefoon: (713) 343-0478
Facsimile: (713) 758-0146
stephen. ferguson@hnbllc.com
joe. boyle@hnbllc.com

 

 

 

 

Vertegenwoordiger aangewezen om op te treden namens deze rechtbank ten opzichte van dit
verzoek:

Voor eventueel contact of correspondentie met betrekking tot dit verzoek, wordt er
verzocht voor deze zaak en voor dit doel de hieronder vermelde persoon te benoemen:

Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

VS

Telefoon: (713) 343-0478
Facsimile: (713) 758-0146
stephen. ferguson@hnbllc.com

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 11 of 32
Zaak 1 9-cy-O2994 Document 7  Ingecienc op 24/09/19 in TXSD

Rechtspersoon waarvan bewijs wordt gevraagd:

WorldStream B.V.

Industriestraat 24

2671 CT Naaldwyk

Nederland

Telefoonnummer: +31 (0) 174 - 712 117

Verband tussen de relevantie en het verzoek:

Deze rechtbank verzoekt dat de rechtbanken in Nederland een rechterlijke autoriteit in

Nederland aanwijzen om zich over dit verzoek te buigen en WorldStream B.V. ertoe te dwingen
de in bijlage A omschreven bewijsstukken te verstrekken, wat relevant is voor de zaak van DISH.
Het is WorldStream B.V. toegestaan een raadsmen aanwezig te hebben.

WorldStream B.V. is een bedrijfsentiteit die handel drift en zaken doet in Nederland en de

gevraagde bewisstukken en informatie bezit.

Voorwerp en relativiteit van dit verzoek:

DISH Network L.L.C. (DISH) heeft bij deze rechtbank zaken aanhangig gemaakt tegen
Easybox IPTV (Easybox) voor rechtstreekse inbreuk op auteursrechten. DISH stelt dat Easybox
televisiekanalen die exclusief onder de DISH-licentie vallen in de Verenigde Staten (beschermde
kanalen) heeft uitgezonden aan gebruikers van Easybox settopboxen, smart IPTV abonnementen
en abonnementverlengingen in de Verenigde Staten (Easybox gebruikers).

Easybox verkoopt en promoot settopboxen, smart IPTV abonnementen en
abonnementsvernieuwingen van het Easybox merk aan consumenten die de Easybox diensten
afnemen. Easybox gebruikers kunnen ongeoor. oofde toegang verkriygen tot de beschermde
kanalen via Easybox settopboxen, smart IPTV abonnementen en abonnementsvernieuwingen.

DISH is van mening dat WorldStream B.V. internet levert en servers leaset die worden
aangestuurd, betaald, of gebruikt om de beschermde kanalen naar Easybox gebruikers te zenden.
De identiteit van de personen of rechtspersonen die de servers geleased hebben is relevant voor de

aansprakelijkheid en nodig om de ware identiteit van de verdachten te onthullen.

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 12 of 32

Zaak «19-cy-02Z994 Document?  Ingediend op 24/09/19 In TXSD = Pagina 4 van 7

Derhalve vraagt de rechtbank, in het belang van de rechtsbedeling, de rechterlijke autoriteit
voor Nederland een beschikking te betekenen, overeenkomstig artikels 9 en 10 van de Haagse
Conventie nr. 20 en de wetten en procedures van de rechtbanken in Nederland, om WorldStream
B.V. op te roepen tot het benoemen van een geschikte vertegenwoordiger voor het verstrekken van
de gevraagde bewijzen (zie bijlage A) aan de autoriteit voor Nederland, om uiteindelijk de stukken
over te maken aan deze rechtbank zodat ze tijdens het proces van deze zaak kunnen worden

gebruikt.

Specifieke verzoeken:

l. De rechtbank vraagt dat indien dit verzoek ten dele wordt geweigerd, een dergelijke
weigering geen gevolgen mag hebben voor de rest van dit verzoek. Overeenkomstig artikel 13 van
de Haagse Conventie nr. 20, vraagt de rechtbank dat de hierboven aangeduide vertegenwoordiger,
en deze rechtbank, onmiddellik worden verwittigd van een dergelijke weigering en de
bijbehorende rechtsgronden.

2. De rechtbank vraagt dat de rechtelijke autoriteiten van Nederland een beschikking
betekenen zodat de gevraagde documenten (zie ijlage A) zo spoedig mogelyk kunnen worden
~ overgemaakt.

3. Overeenkomstig artikel 9 van de Haagse Conventie nr. 20, vraagt de rechtbank dat
de bevoegde autoriteit in Nederland zo spoedig mogelik alle informatie betreffende de
beslissingen in verband met de verkrijging van be wis van WorldStream B.V. aan deze rechtbank
verstrekt. .

4. De rechtbank vraagt dat alle documenten en | bewysstukken naar behoren
gelegaliseerd worden door de bevoegde autoriteit in Nederland, en overeenkomstig de
Nederlandse wetgeving, en aan deze rechtbank worden overgemaakt voor onderzoek en gebruik
in deze rechtszaak.

De verantwoordelijkheid voor alle kosten in verband met de verkrijging, overhandiging,
legalisatie of retour van bewysstukken berust in ceze zaak bij DISH en voormelde kosten zullen,
na verzoek bi de juridische vertegenwoordigers van DISH, worden vergoed.

Indien nodig zal de ondergetekende rechterlijke autoriteit wederzijdse bijstand verstrekken

aan de rechterlijke autoriteiten van Nederland.

 
 

 

 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 13 of 32
Zaac 19-cyv-O02994 Document?  ingeclend op 24/09/19 in TXSD Pagina 5 van?

GETUIGE, Lynn N. Hughes, United States District Judge (rechter van het arrondissement)
van het zuidelijke arrondissement van Texas, 24 September 2019.

[handtekening]

Rechter Lynn N. Hughes

United States District Judge
(Rechter Amerikaanse
arrondissementsrechtbank)
Zuidelijk arrondissement van
Texas

515 Rusk Ave.

Houston, TX 77002

VS

(ZEGEL VAN DE RECHTBANK)

 
 

 

Case 4:19-cv-02994 Document 20: Filed on 12/23/19 in TXSD Page 14 of 32

“-
é

Zaak <19-cv-02994 Document? inged end op 24/09/19 in TXSD Pagina G van?

United States District Court (Amerikaanse arrondissementsrechtbank)
Zuidelijk arrondissement van Texas
Afdeling Houston

DISH Network L.L.C.
Verzoeker
Vv. Civiele procedure 19-2994
Easybox IPTV,

Verweerder.

Bijlage A
Op de gevraagde documenten van toepassing zijnde definities

“Klant" verwyst naar de persoon of rechtspersoon Jie verantwoordelijk 1s voor elk van de volgende
IPs op 8 maart 2018 om 11:00 uur MDT:

1. 62.112.8.82;
2. 89.38.97.64:
3. 190.2.131.56; en.
4. —-217.23.13.8

Gevraagde documenten
1. Documenten die volstaan om de volledige naam en contactgegevens (inclusief
telefoonnummer, adres en e-mailadres) voor elke klant te kunnen identificeren.
2. Documenten die volstaan om elk product of elke dienst die aan klanten werd gelicentieerd,
verkocht of verstrekt vanaf januari 2016 tot heden te identificeren, met inbegrip van alle IP-
adressen die aan elke klant werden toegewezen.
3. Documenten die volstaan om het IP-adres van elke ‘origin server’ verbonden aan elke klant
te identificeren.
4. De aan u ingediende documenten om alle accounts verbonden aan elke klant aan te maken

of te wiyjzigen.

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 15 of 32

 

Zaak <19-cv-02994 Oocument? } dcop 24/09/19 in TXSD Pagina 7 van?
5. Rekeningafschriften voor elke account verbonden aan elke klant vanaf januari 2016 tot
heden.

6. Betalingsgeschiedenis voor elke account verbonden aan elke klant vanaf januari 2016 tot
heden.

7. Communicaties die u hebt verzonden naar of ontvangen van elke klant, zoals

correspondentie betreffende account set-up en support tickets, tussen Januari 2016 en heden.

[handtekening]

Rechter Lynn N. Hughes
United States District Judge
(Rechter van de
arrondissementsrechtbank)
Zuidelijk arrondissement van
Texas

515 Rusk Ave

Houston TX 77002

VS

 
Mr Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 16 of 32

Coloquia Language Arts, LEP

WHEE tang Mass Band 2 HEPES MA#EP,

 

Certificate of Translation
No 009252676

|, Victoria Bekeris, hereby certify that to the best of my knowledge and
elief the foregoing to be a true, accurate and complete translation from
English into Dutch of the document:

"Dkt.7 - Request for International Judicial Assistance, Netherlands-WorldStream print"

 

hereto attached and to which I refer, in Houston, on the 1* day of the
month of October 2019.

 

 

REREKKSE EKER ERRSKEERS REET EEKERE EERE

4? Subscribed and sworn before me

wie _., A
Jy cf ve Veli this L° day of OCHober- » 2019,
Victoria Bekeris

Translations Department _ mad

tary Public, State of Texas

  

My commission expires: 04-1 - AiR

19-0585

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 17 of 32

United States District Court
Southern District of Texas
Houston Division

DISH Network L.L.c., §
§ Civil Action 19-2994
Plaintiff, § Worieberncae, tos
§ MRRP tnt che o
V. §
§ 1 ¥ fre ‘ Zé. J
Easybox IPTV, § ~
Defendant. § .
§ ;

Request for International Judicial Assistance
on the Taking of Evidence

Identity and address of the applicant:

Judge Lynn N. Hughes

District Judge .
United States District Court, Southern District of Texas
515 Rusk Ave.

Houston, TX 77002

USA

Central authority of the receiving state:
Central Authority of the Netherlands

De Officier van Justitie
Postbus 20302
2500 EH THE HAGUE
Netherlands

Judge Lynn N. Hughes has the honor and judicial authority to submit this request on behalf
of DISH Network, L.L.c., plaintiff, under Article 3 of the Hague Convention on the Taking of
Evidence Abroad in Civil or Commercial Matters (Hague Convention No. 20).

The United States District Court for the Southern District of Texas presents its compliments
to the judicial authorities of the Netherlands and requests international judicial assistance to obtain

evidence to be used in a civil proceeding before this Court.

In accordance with Article 9 of Hague Convention No. 20, this Court requests the assistance

 

 
Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 18 of 32

of the Courts of the Netherlands to compel Global Layer B.V. to submit the requested evidence (see
Exhibit A) to an appropriately designated authority for the Netherlands for subsequent return to this

court for examination.

 

Plaintiff Defendant
DISH Network L.L.C. Easybox IPTV
9601 South Meridian Boulevard
Englewood, Colorado 80112

 

Defendants’ Legal Representatives

Plaintiff's Legal Representatives Unknown. Defendants have not made an appearance.
‘| Stephen M. Ferguson

Joseph H. Boyle

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146
stephen.ferguson@hnbllc.com
joe.boyle@hnbllc.com

 

 

 

 

Representative designated to act on behalf of this court in relation to this request:

It is requested that should contact or correspondence be required in relation to this request,

this person is appointed in this matter for that purpcse:

Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146
stephen.ferguson@hnbllc.com

 

 

 

 

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 19 of 32

Entity from whom evidence is requested:

Global Layer B.V.

Postbus 190

2950 AD Alblasserdam

Netherlands

Telephone Number: +31 (0) 78 20 20 228

Relevance-Connection to Request:

This Court respectfully requests that the Courts of the Netherlands appoint judicial authority
in the Netherlands to preside over this request and compel the Global Layer B.V. to provide the
evidence described in Exhibit A, which is relevart to DISH’s case. Global Layer B.V. shall be
permitted to have counsel present.

Global Layer B.V. is a business entity, operating and doing business in the Netherlands, and

in possession of the requested evidence and information.

Subject Matter and Relativity of this Request:

DISH Network L.L.c. (DISH) has filed claims in this Court against Easybox IPTV
(Easybox) for direct copyright infringement. DISH asserts that Easybox transmitted television
channels that are exclusively licensed to DISH in the United States (Protected Channels) to
consumers of Easybox set-top boxes, smart IPTV subscriptions, and subscription renewals in the
United States (Easybox Users).

Easybox sells and promotes Easybox branded set-top boxes, smart IPTV subscriptions, and
subscription renewals to consumers of Easybox service. Easybox Users can receive unauthorized
access to the Protected Channels by using Easybox. set-top boxes, smart IPTV subscriptions, and
subscription renewals.

DISH believes Global Layer B.V. supplies internet and leases servers that are controlled,
paid for, or used to transmit the Protected Channels to Easybox Users. The identity of the persons
or entities that leased the servers is relevant to liability and necessary to uncover the defendants’

true identities.

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 20 of 32

The Court, therefore, requests, in the interest of justice, that the judicial authority of the
Netherlands issue an order, in accordance with Articles 9 and 10 of Hague Convention No. 20 and
the laws and procedures of the Courts of the Netherlands, summoning Global Layer B.V. to produce
an appropriate representative to provide the requested evidence (see Exhibit A) to the authority for

the Netherlands, to be ultimately returned to this Court for use at trial in this case.

Specific Requests:

1. The Court requests that should any portion of this request be denied, that such denial
not affect the remainder of this request. In accordance with Article 13 of Hague Convention No.
20, the Court requests that the above-designated representative, and this Court, be immediately
informed of any such refusal and the associated legal grounds.

2. The Court requests that the judicial authorities of the Netherlands issue an order for
the requested documents (see Exhibit A) to be procuced as quickly as possible.

3. In accordance with Article 9 of Hague Convention No. 20, the Court requests that
the appropriate authority in the Netherlands provide to this Court, as soon as convenient, all
information regarding decisions made relating to the acquisition of evidence from Global Layer
B.V.

4, The Court requests that any documents and evidence produced be properly sealed
and authenticated by the appropriate authority for, and in accordance with the laws of, the
Netherlands and returned to this Court for examination and use in this case.

Any costs associated with acquisition, production, authentication or return of this evidence
shall be the responsibility of the DISH in this matter and said costs shall be reimbursed upon request
to DISH’s legal representatives.

When required, the below-signed judicial authority shall provide reciprocal assistance to the

mn

judicial authorities of the Netherlands.

 
Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 21 of 32

WITNESS, Lynn N. Hughes, United States District Judge for the Southern District of Texas,

September Ze\ , 2019.

[=
Judge Lynn N. Hughes
United States District Judge
Southern District of Texas
515 Rusk Ave.
Houston, TX 77002
USA

 

(SEAL OF COURT)

 

 

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 22 of 32

DISH Network, L.L.c.,

Vv.

Easybox IPTV,

United States District Court
Southern Distr.ct of Texas
Houston Division

§

§ Civil Action 19-2994
Plaintiff, §

§.

§

§

§

§
Defendant. §

§

Attachment A

Definitions Applicable tc Document Requests

“Customer” means the person or entity responsible for each of the following IPs:

1.
2.

109.202.107.174 from June 22, 2017 through August 4, 2017;
109.202.108.222 from September 27, 2018 through October 31, 2018;
109.232.224.13 from March 29, 2018 through April 11, 2019;
109.232.227.38 from February 5, 2016 through January 5, 2018;
109.232.227.50 from September 27, 2018 through June 1, 2019;
134.19.180.30 from March 29, 2018 through June 1, 2019;
134.19.181.172 from September 27, 2018 through May 17, 2019;
134.19.187.22 from June 22, 2017 through June 1, 2019;
134.19.187.198 from June 22, 2017 through January 5, 2018;
134.19.187.226 from April 8, 2019 tarough June 1, 2019;
185.23.213.74 from June 22, 2017 through June 1, 2019;
213.152.160.5 from April 8, 2019 through June 1, 2019;
213.152.168.6 on May 3, 2018; |
213.152.170.4 from March 29, 2018 through June 1, 2019;
213.152.170.56 from February 5, 20:.6 through March 17, 2017;

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 23 of 32

16. 213.152.170.76 from February 5, 2916 through June 24, 2016;

17. 213.152.173.38 from April 8, 2019 through June 1, 2019; and

18. 213.152.173.39 from April 8, 2019 through June 1, 2019.

Document Requests

1. Documents sufficient to identify the full name and contact information (including
telephone number, street address, and email address) for each Customer.

2. Documents sufficient to identify each product and service that you licensed, sold,
or provided to each Customer from January 2016 to the present, including all IP addresses assigned
to each Customer.

3. Documents sufficient to identify the IP address of any origin server associated with
each Customer.

4. Documents submitted to you to create or make changes to each account associated

with each Customer.

5. Account statements for each account associated with each Customer from January
2016 to the present.
6. Payment records for each account associated with each Customer from January

2016 to the present.
7. Communications that you sent to or received from each Customer, such as account

set-up correspondence and support tickets, between January 2016 and the present.

 

Judge LyNn N. Hughes
United States District Judge
Southern District of Texas
515 Rusk Ave.

Houston, TX 77062

USA

 

 

 
Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 24 of 32

Zaak < .9-cy-02994 Document S Ingediend op 9/24/79 in TXSD Pagina II van?
ate “ofae0 UNUnited States District Court (Arrondissementsrechtbank)
Zuidelijk arrondisszment van Texas
td bay Gog Afdeling Houston
United States District Court
(Arrondissementsrechtbank)
Zuidelik arrondissement van
Texas
INGEDIEND
25 september 2019
David J. Bradley, griffier
DISH Network L.L.C.
Verzoeker,
V. Civiele procedure 19-2994
Easybox IPTV,
Verweerder.

Verzoek om internationale rechtshulp
Voor de verkrijging van bewijs

Identiteit en adres van de verzoekende autoriteit:

Rechter Lynn N. Hughes

Rechter van het arrondissement

United States District Court (Arrondissementsrechtbank), zuidelijk arrondissement van Texas
515 Rusk Ave.

Houston, TX 77002

VS

Centrale autoriteit van de aangezochte staat:

Centrale autoriteit van Nederland
De Officier van Justitie

Postbus 20302

2500 EH Den Haag

Nederland

Rechter Lynn N. Hughes heeft de eer en justitiéle autoriteit dit verzoek namens DISH
Network L.L.C., vezoeker, in te dienen, overeenkomstig artikel 3 van de Haagse Conventie inzake
de verkryging van bewys in het buitenland in burgerlijke en in handelszaken (Haagse Conventie
nr. 20).

De US District Court (arrondissementsrechtbank) voor het zuideliyk arrondissement van

 

Texas biedt haar complimenten aan de rechterlijke autoriteiten van Nederland en verzoekt

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 25 of 32

~,

Zaak <1 9-cv-02984 Document Sin

te

zadienc ap 9/24/19 in TXSD Paging 2 van ?

iy

internationale rechtshulp inzake de verkryging van bewijs dat zal worden gebruikt in een
burgerlike procedure voor deze rechtbank.

Overeenkomstig artikel 9 van de Haagse Conventie nr. 20, verzoekt deze rechtbank de hulp
van de Nederlandse rechtbanken om Global Layer B.V. ertoe te dwingen de gevraagde
bewijsstukken (zie bijlage A) in te dienen bij een naar behoren aangewezen autoriteit voor -

Nederland om vervolgens de te onderzoeken stukken over te maken aan deze rechtbank.

 

 

Verzoeker Verweerder
DISH Network L.L.C. Easybox IPTV
9601 S Meridian Boulevard
Englewood, Colorado 80112 Wettelijke vertegenwoordigers van de,
verweerder ,

Wettelijke vertegenwoordigers van de | Onbekend. Verweerders zijn niet verschenen.
verzoeker

Stephen M. Ferguson

Joseph H. Boyle
HAGAN NOLL & Boyle, LLC
820 Gessner, Suite 940
Houston, TX 77024

VS

Telefoon: (713) 343-0478
Facsimile: (713) 758-0146
stephen. ferguson@hnbllc.com
joe. boyle@hnbllc.com

 

 

 

 

Vertegenwoordiger aangewezen om op te treden namens deze rechtbank ten opzichte van dit
verzoek:

Voor eventueel contact of corresponden:ie met betrekking tot dit verzoek, wordt er
verzocht voor deze zaak en voor dit doel de hieronder vermelde persoon te benoemen:

Stephen M. Ferguson

HAGAN NOLL & Boyle, LLC
820 Gessner, Suite 940
Houston, TX 77024

VS

Telefoon: (713) 343-0478
Facsimile: (713) 758-0146
stephen. ferguson@hnbllc.com

 

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 26 of 32

Rechtspersoon waarvan bewys wordt gevraagd:

Global Layer B.V.

Postbus 190

2950 AD Alblasserdam

Nederland

Telefoonnummer: +31 (0)78 20 20 228

Verband tussen de relevantie en het verzoek:

Deze rechtbank verzoekt dat de rechtbanken in Nederland een rechterlijke autoriteit in
Nederland aanwyzen om zich over dit verzoek te buigen en Global Layer B.V. ertoe te dwingen
de in bylage A omschreven bewysstukken te verstrekken, wat relevant is voor de zaak van DISH.
Het is Global Layer B.V. toegestaan een raadsmar: aanwezig te hebben.

Global Layer B.V. is een bedrijfsentiteit diz handel drijft en zaken doet in Nederland en de

gevraagde bewiysstukken en informatie bezit.

Voorwerp en relativiteit van dit verzoek:

DISH Network L.L.C. (DISH) heeft bij deze rechtbank zaken aanhangig gemaakt tegen
Easybox IPTV (Easybox) voor rechtstreekse inbreuk op auteursrechten. DISH stelt dat Easybox
televisiekanalen die exclusief onder de DISH-licentie vallen in de Verenigde Staten (beschermde
kanalen) heeft uitgezonden aan gebruikers van Easybox settopboxen, smart IPTV abonnementen
en abonnementverlengingen in de Verenigde Staten (Easybox gebruikers).

Easybox verkoopt en promoot  settopboxen, smart IPTV abonnementen en
abonnementsvernieuwingen van het Easybox merk aan consumenten die de Easybox diensten
afnemen. Easybox gebruikers kunnen ongeoorloofde toegang verkrijgen tot de beschermde
kanalen via Easybox settopboxen, smart IPTV abonnementen en abonnementsvernieuwingen.

DISH is van mening dat Global Layer B.'V. internet levert en servers leaset die worden
aangestuurd, betaald, of gebruikt om de beschermide kanalen naar Easybox gebruikers te zenden.
De identiteit van de personen of rechtspersonen die de servers geleased hebben is relevant voor de

aansprakelijkheid en nodig om de ware identiteit van de verdachten te onthullen.

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page.27 of 32

NIG

Zaak <1 9-cy-02994 Document & Ingadiend on 9/24/79 in TXSD Pagina 4 van?

Derhalve vraagt de rechtbank, in het belang van de rechtsbedeling, de rechterlijke autoriteit
van Nederland een beschikking te betekenen, overeenkomstig artikels 9 en 10 van de Haagse
Conventie nr. 20 en de wetten en procedures van de rechtbanken in Nederland, om Global Layer
B.V. op te roepen tot het benoemen van een geschikte vertegenwoordiger voor het verstrekken van
de gevraagde bewyzen (zie bijlage A) aan de autoriteit van Nederland, om uiteindelijk de stukken
over te maken aan deze rechtbank zodat ze tijdens het proces van deze zaak kunnen worden .

gebruikt.

Specifieke verzoeken:

1. De rechtbank vraagt dat indien dit verzoek ten dele wordt gewelgerd, een dergelijke
weigering geen gevolgen mag hebben voor de rest van dit verzoek. Overeenkomstig artikel 13 van
de Haagse Conventie nr. 20, vraagt de rechtbank dat de hierboven aangeduide vertegenwoordiger,
en deze rechtbank, onmiddellijk worden verwittigd van een dergelijke weigering en de
bybehorende rechtsgronden.

2. De rechtbank vraagt dat de rechteli:ke autoriteiten van Nederland een beschikking
betekenen zodat de gevraagde documenten (zie bylage A) zo spoedig mogelijkk kunnen worden
overgemaakt.

3, Overeenkomstig artikel 9 van de Haagse Conventie nr. 20, vraagt de rechtbank dat
de bevoegde autoriteit in Nederland zo spoeciig mogelijk alle informatie betreffende de
beslissingen in verband met de verkrijging van bewijs van Global Layer B.V. aan deze rechtbank
verstrekt.

4. De rechtbank vraagt dat alle documenten en bewijsstukken naar behoren
gelegaliseerd worden door de bevoegde autoriteit in Nederland, en overeenkomstig de
Nederlandse wetgeving, en aan deze rechtbank worden overgemaakt voor onderzoek en gebruik
in deze rechtszaak.

De verantwoordelijkheid voor alle kosten .n verband met de verkrijging, overhandiging,
legalisatie of retour van bewisstukken berust in deze zaak bi) DISH en voormelde kosten zullen,
na verzoek by de juridische vertegenwoordigers van DISH, worden vergoed.

Indien nodig zal de ondergetekende rechterlyke autoriteit wederzijdse bijstand verstrekken
aan de rechterlijke autoriteiten van Nederland.

4 H

 

 
 

|
a

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 28 of 32

Zaak 419

 

GETUIGE, Lynn N. Hughes, United States District Judge (rechter van het arrondissement) van

het zuidelijke arrondissement van Texas, 24 September 2019.

[handtekening]

Rechter Lynn N. Hughes

United States District Judge
(Rechter Amerikaanse
arrondissementsrechtbank)
Zuidelijk arrondissement van
Texas

515 Rusk Ave.

Houston, TX 77002

VS

(ZEGEL VAN DE RECHTBANK)

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 29 of 32
Zaak @.19-cy-02994 Document 8 Ingediend or 9/24/19 in TXSD Pagina 6 van?

United States District Court (Arrondissementsrechtbank)
Zuidelijk arrondissement van Texas

Afdeling Houston
DISH Network L.L.C.
Verzoeker,
V. Civiele procedure 19-2994
Easybox IPTV,
Verweerder.
Bijlage A

Op de gevraagde documenten van toepassing zijnde definities

“Klant" verwijst naar de persoon of rechtspersoon die verantwoordelijk is voor elk van de volgende
IPs:

1. 109.202.107.174 van 22 juni 2017 tot en met 4 augustus 2017;
2. 109.202.108.222 van 27 september 2018 tot en met 31 oktober 2018;
109.232.224.13 van 29 maart 2018 tot en met 11 april 2019;

=> &

109.232.227.38 van 5 februari 2016 tot en met 5 januari 2018;
109.232.227.50 van 27 september 2018 tot en met | juni 2019:
134.19.180.30 van 29 maart 2018 tot en met 1 juni 2019;
134.19.181.172 van 27 september 2018 tot en met 17 mei 2019;
134.19.187.22 van 22 juni 2017 tot en met 1 juni 2019;

so PN ODM

134.19.187.198 van 22 juni 2017 tot en me: 5 januari 2018;
10. 134.19.187.226 van 8 april 2019 tot en met I juni 2019;

11. 185.23.213.74 van 22 juni 2017 tot en met | juni 2019;

12. = 213.152.160.5 van 8 april 2019 tot en met } juni 2019;

13. 213.152.168.6 op 3 mei 2018;

14. 213.152.170.4 van 29 maart 2018 tot en met 1 juni 2019;

15. 213.152.170.56 van 5 februari 2016 tot en met 17 maart 2017;

 
 

 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 30 of 32

Zaax 2.1 3-cv-02994 Document 4/19 in TXSD Pagina 7 van 7

16. 213.152.170.76 van 5 februari 2016 tot en met 24 juni 2016;
17. 213.152.173.38 van 8 april 2019 tot en met | juni 2019; en
18. 213.152.173.39 van 8 april 2019 tot en met 1 juni 2019.

Gevraagde documenten

1. Documenten die volstaan om de volledige naam en contactgegevens (inclusief
telefoonnummer, adres en e-mailadres) voor elke klant te kunnen identificeren.

2. Documenten die volstaan om elk product of elke dienst die aan klanten werd gelicentieerd,
verkocht of verstrekt vanaf januari 2016 tot hecen te identificeren, met inbegrip van alle IP-
adressen die aan elke klant werden toegewezen.

3. Documenten die volstaan om het IP-adres van iedere ‘origin server’ verbonden aan elke
klant te identificeren.

4. De aan u ingediende documenten om alle accounts verbonden aan elke klant aan te maken
of te wijzigen. .

5. Rekeningafschriften voor elke account verbonden aan elke klant vanaf januari 2016 tot
heden.

6. Betalingsgeschiedenis voor elke account verbonden aan elke klant vanaf januari 2016 tot
heden.

7. Communicaties die u hebt verzonden naar of ontvangen van elke klant, zoals

correspondentie betreffende account set-up en support tickets, tussen januari 2016 en heden.

[handtekening]

Rechter Lynn N. Hughes
United States District Judge
(Rechter van de
arrondissementsrechtbank)
Zuidelijk arrondissement van
Texas

515 Rusk Ave

Houston TX 77002

VS

 
 

Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 31 of 32

 Cologuia Language Arts, LEP

VOEKE LABS er ae wit EL ait Sere 2s eaeeh.

 

Certificate of Translation
No 009252677

|, Victoria Bekeris, hereby certify that to the best of my knowledge and
belief the foregoing to be a true, accurate and complete translation from
English into Dutch of the document: |

"Dkt.8 - Request for International Judicial Assistance, Netherlands-Global Layer print"

hereto attached and to which | refer, in Houston, on the 1° day of the
month of October 2019.

 
     
 

FOUT
Notary Public. pareet Texas.
Notary 1-6
My Commistion Expires

 

PROPrwrwsn

2 EEE EE

Subscribed and swom before me

A obrePllie this 1° day of ied 2019.

 

Victoria Bekeris | AY
Translations Department | | Vp me
Notary Public, State of Texas

My commission expires: 0 4-04-2070

19-0589 LE LLO MM tye ola. Be, Sed LOR, roe diie, Tied BPO RY
te: tetany Te we Mee

 
Case 4:19-cv-02994 Document 20 Filed on 12/23/19 in TXSD Page 32 of 32

 

 

 

 

| $2

de Rechtspraak
Rechtbank Den Haag

LAamye & A¥cdeg Bis\y)Xic\N Cow,

Son itbhernA Dist. \  « ( Ve nen

eg <. LAA NO. Vref 0

Ne

Wy S\ye i cN aye Ne
S “ S (enw SNA Sy We

er AOS THK FHOLR

" Mie FUG HPS Teer SE oe

ent oe FSB BLE este Fook.
Nae et Tee et eerrer par meene pepe

“re sg ne, wore FRAME ARE ALEGRE OP APY

     

- vs! Te tee oe . -.
mentee ™ aes pM nay

_ Me " pa “ « .
ntinemtRostBUS 20502 250QEH Derr tigagimmc cite

vik, ate! tte
my Nn ange 2 Last Ta et. . my
* one — oo emery wey
we , et si Sh "ore

 

 
